Citation Nr: 0635421	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.  He is a Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
bilateral hearing loss and tinnitus, assigned a 
noncompensable and 10 percent rating respectively, effective 
July 2, 2001.  The veteran appealed the decision.

In May 2006, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

In a rating decision dated August 2006, the RO increased the 
veteran's bilateral hearing loss disability to 10 percent 
effective February 14, 2006.  The veteran was advised of the 
above grant of an increased rating by an August 2006 letter.  
He did not, however, withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a 
Numeric Designation of IV and hearing loss in the left ear 
with a Numeric Designation of III, when considering the 
audiological test which indicated the most severe hearing 
loss.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2002 letter and by the discussion in 
the August 2003 statement of the case.  Initially, it must be 
noted that the claims for increased ratings on appeal are 
downstream issues from the veteran's claims for entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  The veteran filed a claim for entitlement to 
service connection for hearing loss and tinnitus in July 
2001.  The RO issued a VCAA letter in January 2002 informing 
the veteran of what the evidence must show to substantiate a 
claim for service connection.  The RO granted service 
connection to hearing loss and tinnitus, assigned a 
noncompensable and 10 percent rating respectively, effective 
July 2001.  The veteran has appealed the initial ratings 
assigned by the RO.  This is considered a "downstream" 
issue, as the veteran has raised a new issue (increased 
rating), following the grant of the benefits sought (service 
connection).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, 
claims for increased ratings, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a statement of the case in August 2003, wherein it 
provided the veteran with the criteria for hearing loss and 
tinnitus.  Therefore, VA has met its duty to notify the 
veteran in connection with his claims for an increased 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-
01 (2006) (Court found that VA had fulfilled its duty to 
notify when RO, following the submission of notice of 
disagreement regarding effective date assigned for service 
connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records from February 1998 to August 2005.  VA also provided 
the veteran with an examination in connection with his 
claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Bilateral Hearing Loss

The veteran stated in his August 2005 personal statement that 
while in service, he was a member of the 11th Marines and his 
duties included ordinance and repairing weapons.  He 
explained that due to the nature of the job, he was exposed 
to a loud environment.  The veteran stated that because he 
was subjected to artillery fire noise, he believes it is the 
cause of his current hearing problems.  A June 2002 rating 
decision granted service connection for bilateral hearing 
loss and assigned an initial noncompensable rating.  In 
August 2006, the RO granted a 10 percent rating.  The veteran 
states that he warrants a higher evaluation for his service-
connected bilateral hearing loss.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2006).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (2006), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1000 hertz, and 70 decibels or more 
at 2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The record indicates that the veteran has undergone five 
audiological examinations since October 2001.  The veteran 
submitted a private audiological test performed in October 
2001.  Audiological testing performed in October 2001 showed 
the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
70
75
LEFT
20
30
70
75

The veteran had Maryland CNC test scores of 76 percent in the 
right ear and 80 percent in the left ear.  The audiologist 
stated that the veteran had moderate to severe sensorineural 
hearing loss.

In June 2002, audiological testing performed by a VA contract 
audiologist showed puretone thresholds, in decibels, as 
follows:
 


HERTZ



1000
2000
3000
4000
RIGHT
20
35
85
75
LEFT
25
45
80
80

The veteran had Maryland CNC test scores of 100 percent in 
the right ear and 88 percent in the left ear.  The private 
audiologist found that the veteran had mild to severe 
sensorineural hearing loss in both ears.

In August 2005, the veteran underwent additional audiological 
testing, performed by a VA contract audiologist.  The testing 
showed puretone thresholds, in decibels as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
75
80
LEFT
40
60
80
85

The veteran had Maryland CNC test scores of 84 percent for 
both ears.  The examiner stated that the veteran's had mild 
to profound hearing loss in the right ear and moderate to 
profound hearing loss in the left ear.

In August 2005, the veteran submitted an additional 
audiological examination.  The testing showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
75
80
LEFT
40
60
80
85

Maryland CNC test scores were both 84 percent in both ears.  
The examiner stated that the veteran's hearing loss was mild 
to profound in the right ear and moderate to profound in the 
left ear.

Lastly, the veteran had an audiological evaluation in 
February 2006.  The testing showed puretone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
80
80
LEFT
30
40
80
80

At that time, the veteran had Maryland CNC test scores of 92 
percent in the right ear and 88 percent in the left ear.

The veteran's five audiological tests conducted since 2001 
show some fluctuations in the threshold levels.  None of the 
audiological tests, however, indicate that the veteran is 
entitled to an increased evaluation.  Based upon the results 
of the October 2001 audiological evaluation, from Table VI of 
38 C.F.R. § 4.85, a Roman Numeral IV is derived for the right 
ear and a Roman Numeral III is derived for the left ear.  A 
10 percent evaluation is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting row III, the better ear, with column 
IV.  Thus, at the time of the October 2001 audiological 
evaluation, the veteran's bilateral hearing loss disability 
was 10 percent disabling.

The next four audiological evaluations, conducted in June 
2002, August 2005, and February 2006, showed results that 
when applied to the hearing loss tables, established a 
bilateral hearing loss disability that was noncompensably 
disabling.  For example, based upon the June 2002 results, a 
Roman Numeral I is derived for the right ear and a Roman 
Numeral III is derived for the left ear.  Based upon the 
August 2005 (VA and private exam) results, a Roman Numeral II 
is derived for the right ear and a Roman Numeral III is 
derived for the left ear.  Finally, based upon the February 
2006 results, a Roman Numeral II is derived for the right ear 
and a Roman Numeral III is derived for the left ear.  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting the applicable rows with the 
applicable columns.

In addition, none of the audiological tests provide evidence 
of exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86.  As noted above, there is no subjective 
interpretation involved within this portion of the schedule.

The audiological evaluations do not show that the veteran 
warrants an evaluation greater than 10 percent; therefore, 
the Board finds no basis upon which to predicate assignment 
of "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b) (1) provides that 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by hearing loss 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  Consequently, the Board finds 
that the 10 percent rating currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher evaluation is denied.

Tinnitus

The veteran asserts in his October 2003 statement that the 
ringing in his ears has gotten worse and it has caused 
problems with obtaining employment.

Service connection for tinnitus was established in June 2002 
and the RO assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2002).  In July 
2002, the veteran filed a notice of disagreement (NOD) in 
reference to the 10 percent evaluation.  In an August 2003 
statement of the case, the RO denied the veteran's request 
because the 10 percent is the maximum evaluation assignable.  
The veteran appealed the decision to the Board.

The U.S. Court of Appeals for the Federal Circuit recently 
affirmed VA's longstanding interpretation of DC 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations is entitled 
to substantial deference by the courts as long as that 
interpretation is not plainly erroneous or inconsistent with 
the regulations.  Id. at 1349-50.  Finding that there was a 
lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 is plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Veterans Court had erred in not deferring 
to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect as of June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
The veteran's claim for an increase of his initial rating for 
his service-connected tinnitus must be denied under the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


